Citation Nr: 0400156	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-02 693	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a compensable evaluation for asbestosis with 
pleural plaques.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran had active military service from January 1961 to 
December 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
asbestosis and assigned a noncompensable (i.e., 0 percent) 
rating effective October 12, 1999.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the Court 
specifically held that amended section 5103(a) and new 
38 C.F.R. § 3.159(b) (2003) require VA to inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Until the veteran is provided notice as to what 
information and evidence is needed to substantiate his claim, 
it is not possible to demonstrate either that there is no 
possible information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  Quartuccio, 16 Vet. App. 183, 187 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In this case, the Board's initial review reveals an attempt 
to advise the veteran, generally, of the applicable law and 
regulations of the VCAA in the statement of the case dated in 
February 2002.  The Board cannot find any letter or other 
communication in which the RO tells the veteran what he must 
specifically submit to substantiate his claim.  While the 
statement of the case provided the applicable law and 
regulations, it did not tell the appellant what he had to 
submit to substantiate the claim for a higher evaluation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  As a result of the 
Federal Circuit decision, the Board no longer has authority 
to cure VCAA deficiencies.  The result is that the RO must 
provide the notice required by VCAA.  

Under the circumstances presented here, in compliance with 
VCAA, the RO must review evidence and send the appellant a 
letter notifying him as to what is needed to substantiate his 
claim, what evidence VA will develop and what he must submit 
to substantiate the claim.  

Additionally, VA last examined the veteran in April 2000.  In 
this regard, the Board finds that, after all outstanding 
medical records are associated with the claims file, a 
contemporaneous and thorough VA pulmonary examination (which 
takes into account the records of the veteran's prior medical 
history, to include any additional medical evidence received 
subsequent to this remand) would be helpful in resolving the 
issue on appeal. See Colayong v. West, 12 Vet. App. 524, 532 
(1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf. 

2.  The RO should request the veteran to 
identify all medical care providers who 
treated him for lung problems in the 
recent past.  After securing the 
necessary release, the RO should obtain 
records from all sources identified by 
the veteran.

3.  The RO should schedule the veteran 
for a VA respiratory examination using 
the most recent examination worksheet for 
the current rating criteria to determine 
the current severity of his service-
connected asbestosis condition.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review.  All necessary tests, 
including PFT study, should be performed.  
It is important that the PFT study 
include test results for both Forced 
Vital Capacity (FVC) and Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)).  
The examiner should indicate, if 
possible, what portion, expressed in 
terms of percentage, of the PFT results 
are attributable to the service-connected 
asbestosis.

4.  Thereafter, the RO should 
readjudicate this claim in light of any 
evidence added to the record since the 
statement of the case (SOC).  If 
appropriate, the appellant and his 
representative should be provided a 
supplemental SOC containing the rating 
criteria and explaining how the 
examination findings apply to this 
criteria.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

